 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          SABELITA HAWKINS,                             CASE NO. C16-0498JLR

11                               Plaintiff,               ORDER
                   v.
12
            UNITED STATES OF AMERICA,
13
            et al.,
14
                                 Defendants.
15
            On February 26, 2019, the Ninth Circuit Court of Appeals granted Defendant
16
     United States of America’s unopposed motion to remand this matter to this court. (See
17
     9th Cir. Order (Dkt. # 31).) The Ninth Circuit instructed this court to vacate its July 31,
18
     2017, judgment, and conduct further proceedings as appropriate. (See id; see also
19
     Mandate (Dkt. # 32).)
20
            In light of the Ninth Circuit’s remand, the court ORDERS the parties to file a joint
21
     status report proposing a course of action that addresses the Ninth Circuit’s remand, the
22


     ORDER - 1
 1   United States of America’s unopposed motion that prompted the remand, and an

 2   accompanying timeline for the proposed course of action. The parties must file their joint

 3   status report of no more than five pages no later than 10 days after entry of this order.

 4          Dated this 10th day of May, 2019.

 5

 6                                                     A
                                                       JAMES L. ROBART
 7
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
